Citation Nr: 9920288	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  91-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for penile and 
urethral stricture for the period prior to February 17, 1994.

2.  Entitlement to an evaluation in excess of 20 percent for 
penile and urethral stricture for the period on and after 
February 17, 1994.

3.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified active military service from June 
1966 to January 1968 and from September 1970 to March 1972, 
and his most recent DD Form 214 indicates total active 
service of three years, three months, and 29 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In an October 1987 rating decision, the 
Anchorage VARO increased the evaluation for bronchitis, with 
chronic obstructive pulmonary disease, to 10 percent but 
denied entitlement to a compensable evaluation for penile and 
urethral stricture, and the Board remanded this case to the 
RO in October 1991 for further development of these claims.  
In a September 1994 rating decision, the Anchorage VARO 
denied entitlement to TDIU.  Although the claim of 
entitlement to TDIU was not listed in the Brief on Appeal of 
the veteran's representative, the Board observes that the 
veteran submitted a Notice of Disagreement pertaining to this 
issue in February 1995 and was issued a Statement of the Case 
during the same month.  Moreover, as a September 1995 
statement appears to reflect the veteran's desire to continue 
his appeal on this issue, the Board has accepted this 
statement as a timely filed Substantive Appeal.  See 38 
C.F.R. § 20.202 (1998).  This case has since been transferred 
to the St. Louis, Missouri VARO.

In a May 1989 rating action, the Anchorage VARO increased the 
evaluation for the veteran's respiratory disorder, 
recharacterized as COPD, to 30 percent, effective from 
February 1987.  Also, in a February 1999 rating decision, the 
St. Louis VARO increased the evaluation for penile and 
urethral stricture to 20 percent, effective February 1994.  
As the 20 percent evaluation was not effectuated as of the 
date of the veteran's original claim, both the prior 
noncompensable (zero percent) evaluation and the current 20 
percent evaluation remain at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The claims of entitlement to an increased evaluation for COPD 
and entitlement to TDIU will be addressed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period prior to February 17, 1994, the veteran's 
penile and urethral stricture was manifested by significant 
stricture of the urinary sphincter and minimal trilobar 
prostatic hypertrophy; this disability was more than mild in 
degree during this period.

3.  Evidence from the period on and after February 17, 1994 
reflects that the veteran's penile and urethral stricture has 
been productive of urination at the rate of 12 times per day 
and every two hours at night; painful ejaculation; a prostate 
that is slightly enlarged, boggy, and tender; and a severe 
burning pain at the end of the penis with pressure on the 
prostate.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for penile and 
urethral stricture for the period prior to February 17, 1994 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7 (1998); 38 C.F.R. § 4.115a, Diagnostic 
Codes 7512, 7518 (1993).

2.  The criteria for an evaluation in excess of 20 percent 
for penile and urethral stricture for the period on and after 
February 17, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7512, 7518 (1998); 38 C.F.R. § 4.115a, 
Diagnostic Codes 7512, 7518 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for penile and urethral 
stricture are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

In an April 1972 rating decision, the St. Petersburg, Florida 
VARO granted service connection for urethral stricture in 
view of in-service evidence of this disability and assigned a 
10 percent evaluation, effective March 1972.  However, in a 
June 1973 rating action, the Winston-Salem, North Carolina 
VARO reduced this evaluation to the noncompensable rate, 
effective September 1973, in view of the lack of evidence of 
continued urethral stricture.  As noted above, the St. Louis 
VARO increased this evaluation to 20 percent, effective 
February 1994, in a February 1999 rating decision in light of 
newly applicable VA rating criteria for the genitourinary 
system and the results of a February 1999 VA examination.  
Both the prior noncompensable evaluation and the current 20 
percent evaluation are at issue in this case because the 20 
percent evaluation was not effectuated as of the date of the 
veteran's initial claim.

In a May 1988 statement, John B. Wrigley, M.D., noted that a 
physical examination showed a normal abdomen without 
organomegaly, tenderness, or masses.  Also, the genitalia 
were noted to be normal.  The impression was urethral 
stricture by history, as well as urethral stricture on the 
left by history.   

The veteran underwent a VA examination at a private facility 
in August 1987.  This examination revealed the penis and 
testes to be anatomically normal macroscopically.  
Urethrography showed a normal-appearing bladder, without 
intrinsic pathology or evidence of vesico-ureteral reflux; 
however, there was a high grade stricture in the mid-penile 
urethra.  

In a January 1989 statement, Dr. Wrigley noted that the 
veteran had microscopic hematuria, with normal renal 
outlines.  However, a retrograde urethrogram showed a 
significant stricture, which was interpreted to be that of 
the urinary sphincter.  There was a bulbous urethral 
stricture, which appeared to be of light caliber.  The 
bladder was minimally trabeculated, and there was no evidence 
of a tumor.  There was minimal trilobar prostatic 
hypertrophy.  In conclusion, Dr. Wrigley indicated that the 
veteran's urethral stricture was not "a significant 
problem."  

During his October 1989 VA hearing, the veteran complained of 
a painful bladder, painful ejaculation, and a burning 
sensation with urination.

Following the Board's October 1991 remand, the veteran 
underwent a VA genitourinary examination in February 1999.  
During this examination, he complained of urination at the 
rate of 12 times per day and every two hours at night, with 
trouble starting his stream.  He also reported painful 
ejaculation and impotency.  The examination revealed a normal 
penis and normal testes; no hernia; and a prostate that was 
slightly enlarged, boggy, and tender.  Pressure on the 
prostate caused a feeling to urinate and a severe burning 
pain in the end of the penis. The remainder of the 
examination was within normal limits.  The diagnosis was 
recurrent urethral stricture.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The Board notes that, by regulatory amendment effective 
February 17, 1994, substantive changes were made to the 
schedular criteria for evaluating genitourinary disorders, 
including penile and urethral stricture, set forth in 38 
C.F.R. § 4.115a and 4.115b.  See 59 Fed. Reg. 2527 (1994).  
Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
where compensation is awarded or increased "'pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase ... shall not be earlier than the effective 
date of the Act or administrative issue.'"  Id. at 57.  See 
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. 

Under the prior criteria of 38 C.F.R. § 4.115a, Diagnostic 
Code 7512 (1993), the section under which the RO previously 
evaluated the veteran's penile and urethral stricture, a 
noncompensable evaluation was warranted for mild chronic 
cystitis.  A 10 percent evaluation was in order for moderate 
pyuria, with diurnal and nocturnal frequency.  In cases of 
moderately severe chronic cystitis, with diurnal and 
nocturnal frequency with pain and tenesmus, a 20 percent 
evaluation was warranted.  A 40 percent evaluation was 
warranted for severe chronic cystitis, with urination at 
intervals of one hour or less and a contracted bladder.

The Board also observes that, under the prior criteria of 
Diagnostic Code 7518, a noncompensable evaluation was 
warranted for slight to moderate stricture of the urethra, 
shown to be healed and requiring only occasional dilations 
(one or two times per year).  Stricture of the urethra 
requiring dilations every two to three months warranted a 10 
percent evaluation.  Stricture of the urethra requiring 
frequent dilations, with cystitis, warranted a 30 percent 
evaluation.

In granting a 20 percent evaluation, the RO evaluated the 
veteran's disability under the revised criteria of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7518 (1998).  Under this section, 
as well as under the revised criteria of Diagnostic Code 
7512, stricture of the urethra is for evaluation as voiding 
dysfunction under 38 C.F.R. § 4.115a (1998).  Under this 
section, voiding dysfunction is for evaluation as urine 
leakage, frequency, or obstructive voiding.  When evaluated 
on the basis of urine leakage, a 20 percent evaluation is 
warranted for the requirement of the wearing of absorbent 
materials which must be changed less than two times per day, 
while a 40 percent evaluation is in order for the requirement 
of the wearing of absorbent materials which must be changed 
two to four times per day.  When evaluated on the basis of 
urinary frequency, a 20 percent evaluation is warranted for a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; a 40 percent 
evaluation is warranted for a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  When evaluated on the basis of obstructive 
voiding, a 10 percent evaluation is warranted in cases of 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post void residuals greater 
than 150 cubic centimeters; uroflowmetry, with markedly 
diminished peak flow rate (less than 10 cubic centimeters per 
second); recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic dilation 
every two to three months.  A 30 percent evaluation is 
warranted for urinary retention requiring intermittent or 
continuous catheterization. 

For the period prior to February 17, 1994, the Board observes 
that there is no evidence of record describing frequency of 
urination, and Dr. Wrigley suggested that the veteran's 
urethral stricture was not "a significant problem."  
However, records from Dr. Wrigley indicate that a retrograde 
urethrogram showed a significant stricture, interpreted to be 
that of the urinary sphincter.  Also, there was minimal 
trilobar prostatic hypertrophy.  This evidence suggests that 
there is a question as to whether the veteran's disability 
was more accurately characterized as moderate, rather than 
mild.  As such, the criteria for a 10 percent evaluation 
under the prior version of Diagnostic Code 7512 have been met 
for the period prior to February 17, 1994.  However, there is 
no evidence from this period of moderately severe chronic 
cystitis, with diurnal and nocturnal frequency and with pain 
and tenesmus, the criteria for a 20 percent evaluation under 
this section.  There is also no evidence from this period of 
stricture of the urethra requiring frequent dilations, with 
cystitis, the criteria for a 30 percent evaluation under the 
prior version of Diagnostic Code 7518.

For the period on and after February 17, 1994, the Board 
observes that the evidence of record shows urination at the 
rate of 12 times per day and every two hours at night; 
painful ejaculation; a prostate that was slightly enlarged, 
boggy, and tender; and a severe burning pain at the end of 
the penis with pressure on the prostate.  However, this 
evidence does not show urination at intervals of one hour or 
less and a contracted bladder, as would warrant a 50 percent 
evaluation under the prior criteria of Diagnostic Code 7512.  
There is also no evidence of stricture of the urethra 
requiring frequent dilations, with cystitis, as would warrant 
a 30 percent evaluation under the prior version of Diagnostic 
Code 7518.  Moreover, there is no evidence suggesting the 
requirement of the wearing of absorbent materials which must 
be changed two to four times per day (the criteria for a 40 
percent evaluation on the basis of urinary frequency under 38 
C.F.R. § 4.115a (1998)); a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night (the criteria for a 40 percent evaluation on the basis 
of urinary frequency under 38 C.F.R. § 4.115a (1998)); or 
urinary retention requiring intermittent or continuous 
catheterization (the criteria for a 30 percent evaluation on 
the basis of obstructed voiding under 38 C.F.R. § 4.115a 
(1998)).

Overall, the evidence supports an increased evaluation, of 10 
percent, for the veteran's penile and urethral stricture for 
the period prior to February 17, 1994.  However, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 20 percent for penile and 
urethral stricture for the period on and after February 17, 
1994.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected penile and urethral stricture has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  
Rather, the Board observes that, during his February 1999 VA 
genitourinary examination, the veteran reported that he was 
starting a new job at Microsoft.  Moreover, there is no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for penile and urethral stricture is 
granted for the period prior to February 17, 1994, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 20 percent for penile and urethral 
stricture for the period on and after February 17, 1994 is 
denied.


REMAND

The veteran's COPD is currently evaluated at the 30 percent 
rate under the revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1998).  Under this section, a 30 
percent evaluation is warranted for forced expiratory volume 
in one second (FEV-1) of 56 to 70 percent of predicted value, 
the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 56 
to 70 percent, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 56 to 65 
percent of predicted value.  A 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent of predicted value, 
FEV-1/FVC of 40 to 55 percent, DLCO(SB) of 40 to 55 percent 
of predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted for FEV-1 of less than 40 percent of 
predicted value, FEV-1/FVC of less than 40 percent, DLSO(SB) 
of less than 40 percent of predicted value, maximum exercise 
capacity of less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), core pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or the requirement of 
outpatient oxygen therapy.

In this case, the veteran underwent a VA respiratory 
examination in February 1999.  The report of this examination 
contains findings for FEV-1 and FEV-1/FVC, but no other 
findings pertinent to the revised criteria of Diagnostic Code 
6604 are contained in this examination report.  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); 38 U.S.C.A. § 5107(a) (West 1991). 

As the determination of the claim for an increased evaluation 
for COPD could affect the veteran's claim of entitlement to 
TDIU, these claims are inextricably intertwined.  Therefore, 
a determination of the claim of entitlement to TDIU should 
not be made until action on the claim of entitlement to an 
increased evaluation for COPD is taken.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also observes that the veteran was scheduled for an 
RO hearing in conjunction with his claim of entitlement to 
TDIU on multiple occasions beginning in 1995, but, on each 
occasion, he requested that his hearing be rescheduled due to 
scheduling conflicts.  The record reflects that the veteran 
was eventually scheduled for a VA hearing in April 1997, but 
there is no indication from the record whether the veteran 
appeared, or failed to appear, for this hearing.  A June 1998 
Rating Board memorandum reflects that there was no report of 
record of a failure to report for the hearing and no 
transcript of a personal hearing of record; however, the 
record contains no response to this memorandum.  Further 
action is necessary on this matter before the Board can 
adjudicate the veteran's claim of entitlement to TDIU.  The 
Board would point out that the veteran has already been 
afforded a hearing with regard to the other issues on appeal.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should determine whether a 
transcript of the scheduled April 1997 
hearing addressing the issue of 
entitlement to TDIU is available, or 
whether a record indicating that the 
veteran failed to report for such a 
hearing exists.  If there is no available 
hearing transcript and no record of a 
failure to report for the April 1997 
hearing, the RO should reschedule the 
veteran for a VA hearing, addressing the 
issue of entitlement to TDIU, before a 
hearing officer at the St. Louis VARO.

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected COPD and the effect of the 
veteran's service-connected disabilities 
on his employability.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies, including pulmonary 
function testing, should be performed.  
Results of the pulmonary function testing 
should include findings regarding FEV-1, 
FEV-1/FVC, DCLO(SB), and maximum oxygen 
consumption.  The examiner should also 
comment on whether the veteran's COPD is 
productive of core pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), episodes of 
acute respiratory failure, or the 
requirement of outpatient oxygen therapy.  
Additionally, the examiner should provide 
an opinion as to whether the veteran's 
service-connected disabilities, taken as 
a whole, render him unable to obtain 
and/or retain substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The examination report should 
be typed.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an increased evaluation 
for COPD and entitlement to TDIU.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

